Citation Nr: 0728789	
Decision Date: 09/13/07    Archive Date: 09/25/07	

DOCKET NO.  06-15 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for Type II diabetes 
mellitus, with diabetic neuropathy and retinopathy.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1967 to 
September 1970.  He served as a Navy Seabee for over 2 years 
and 2 months in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  That decision found that the 
veteran had submitted new and material evidence to reopen his 
claim, but denied that claim on the merits.  The veteran's 
application for an advance upon the Board's docket was 
granted by the Board in August 2007.  The Board concurs with 
reopening the veteran's claim, but must remand the appeal for 
additional evidentiary development to the Appeals Management 
Center (AMC) in Washington, DC.  

FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
Type II diabetes mellitus was denied by the RO in a July 2003 
rating decision; the veteran was notified of the decision and 
of his appellate rights, and he did not initiate a timely 
appeal, and that decision is final.  

2.  Competent medical evidence from the veteran's former 
private physician that he initially diagnosed the veteran's 
onset of diabetes as Type II diabetes mellitus in the 1970's 
is both new and material to the veteran's claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for Type II diabetes mellitus, 
and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  Because this decision results in a complete grant of 
the benefits sought, insofar as the claim will be reopened 
for consideration on the merits, and remand for additional 
development consistent with VCAA, the Board will not discuss 
VCAA compliance further.  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303.  Service connection 
may also be granted for certain specified diseases, including 
Type II diabetes mellitus, which is shown to have become 
manifest at any time following service separation for 
veteran's who served in the Republic of Vietnam.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted, and material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence cannot be cumulative or redundant of 
the evidence on file at the time of the last prior final 
denial.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Analysis:  The veteran's initial claim for service connection 
for Type II diabetes mellitus was denied by the RO in March 
and July 2003.  The veteran initiated an appeal from the 
latter of these rating actions and was issued a Statement of 
the Case in April 2004.  However, having been advised of the 
appropriate actions to perfect an appeal, he thereafter 
failed to file a substantive appeal, and those rating 
decisions became final in accordance with governing law and 
regulation.  

The evidence on file at the time of those previous denials 
included the service medical records, and also included more 
recent private and VA medical evidence commencing in 2001.  A 
record of VA hospitalization in July 2001 included a 
diagnosis of Type I diabetes mellitus with diabetic 
ketoacidosis.  A February 2003 VA examination for diabetes 
also included a diagnostic impression of Type I diabetes 
mellitus.

Submitted with his application to reopen his claim for 
service connection for Type II diabetes mellitus, the veteran 
submitted two statements from what appears to have been the 
veteran's family treating physician for a period of years in 
the 1970's.  This physician stated that because he had not 
treated the veteran or his family for some 18 years, he no 
longer had records of the veteran's treatment in his 
possession.  However, it was his recollection that he 
provided the veteran an initial diagnosis for his onset of 
diabetes some time in the 1970's as Type II diabetes 
mellitus, with adult onset of the disease, and with initial 
prescription of only a hypoglycemic agent as adequate to 
control the diabetes, at least during initial stages of 
treatment.  This evidence is new in that it was not 
previously physically of record, and it is certainly material 
to the veteran's claim since his prior final denial is based 
upon the fact that the only diagnoses on file were of Type I 
diabetes mellitus.  The RO correctly found this evidence to 
be new and material to reopen the veteran's claim, and the 
Board concurs.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  


ORDER

New and material evidence having been submitted to reopen a 
claim for service connection for Type II diabetes mellitus, 
with diabetic neuropathy and retinopathy, the claim is 
reopened.  



REMAND

The simple question presented in this appeal is whether the 
veteran has a valid diagnosis of Type I or Type II diabetes 
mellitus.  The evidence on file does not show, nor does the 
veteran argue that he incurred diabetes at any time during or 
within one year after he was separated from service.  The 
applicable laws and regulations provide a lifetime 
presumption that a diagnosis of Type II diabetes mellitus was 
incurred as a result of exposure to herbicide agents (Agent 
Orange), for all personnel who were physically assigned in 
the Republic of Vietnam, as the veteran was for some 2 years 
and 2 months of his military service.  

In this regard, the Board notes that the service medical 
records do not appear to be complete, since there is no more 
than a service separation examination on file.  Although 
there is no finding or diagnosis of any form of diabetes in 
the September 1970 separation examination, as this case will 
be referred for VA examination with claims folder review, the 
Board finds that it would be prudent for the RO to conduct 
another search for any and all available service medical 
records for inclusion in the record.  

As noted above, a record of the veteran's hospitalization 
with VA in 2001 for diabetic ketoacidosis includes a 
diagnosis of Type I diabetes mellitus.  This diagnosis was 
also seemingly confirmed in a VA examination conducted in 
February 2003, although that examination report made it clear 
that "it is somewhat difficult to ascertain whether the 
patient is a true Type 2 diabetic. . . . ."  This physician 
stated that because the veteran possibly had undiagnosed 
diabetes for some time prior to his formal diagnosis in 1979, 
and his recent admission for diabetic ketoacidosis and blood 
sugars in the range of between 800 seemed more to be 
consistent with Type I diabetes, that Type I diabetes was 
likely the correct diagnosis.  However, at no time has the 
veteran ever been referred for comprehensive VA examination 
with claims folder review for the purpose of attempting to 
clarify his proper diabetic diagnosis.  As there is clearly 
some doubt existing about proper diagnosis in the clinical 
evidence on file, it would certainly be appropriate to 
immediately refer the veteran for such examination with 
claims folder review consistent with VCAA and the duty to 
assist at 38 U.S.C.A. § 7103A(d).  

The Board is specifically precluded from exercising any form 
of independent medical judgment.  Nonetheless, it is 
universally understood that Type I diabetes mellitus is also 
referred to as juvenile onset diabetes, and insulin-dependent 
diabetes.  Conversely, Type II diabetes mellitus is 
universally referred to as adult-onset diabetes, and 
noninsulin-dependent diabetes (although many, if not most 
Type II diabetics, eventually end up needing insulin in 
replacement of hypoglycemic agents as the disease progresses 
over time).  It is also clear that, on occasion, there can be 
clinical dispute in the technical differences between Type I 
and Type II diabetes.  The veteran in this case is most often 
noted to have had onset of his diabetes in 1979, at a time 
when he was 31 years of age.  The note from his former 
private treating physician states that he initially diagnosed 
the veteran with Type II diabetes, and that he was initially 
treated satisfactorily with an oral hypoglycemic agent only. 

For these reasons, the case is REMANDED to the RO for the 
following actions:  

1.  Initially, a military records 
specialist should process a request to 
the National Personnel Records Center 
(NPRC) for another attempt to obtain any 
and all available service medical 
records, in addition to the separation 
examination presently on file.  Any 
records obtained must be added to the 
claims folder, and if no additional 
evidence is forthcoming, documentation of 
the attempt must be included in the 
claims folder.  

2.  After completion of the development, 
the veteran should be referred for a VA 
examination by an endocrinologist 
experienced in diagnosing and treating 
diabetes.  The claims folder must be made 
available to the examining physician for 
review in conjunction with the 
examination.  Any diagnostic testing or 
other special studies necessary or proper 
to the disposition of this case must be 
ordered and performed, and the results 
included with the report of examination.  
In addition to providing a report of 
examination which addresses all disabling 
features of the veteran's diabetes, 
including any secondary diabetic 
neuropathies and/or diabetic retinopathy, 
the principal purpose of this examination 
is to ascertain whether the veteran has a 
valid diagnosis of either Type I or 
Type II diabetes mellitus.  If the 
evidence, clinical testing, and 
diagnostic studies do not result in a 
certain diagnosis and if it is as likely 
as not that the veteran has a Type II 
diabetes, the examining physician should 
so state.  It is imperative that the 
report of examination include a 
sufficient discussion of the reasons and 
bases behind any diagnosis provided, and 
this discussion should be written in such 
a manner as to be understood by 
non-medical VA adjudication personnel.  

3.  After completion of the above 
development, the RO should again address 
the issue(s) on appeal.  If any decision 
is not to the veteran and 
representative's satisfaction, they must 
be provided with a supplemental statement 
of the case which includes a discussion 
of the development requested in this 
remand.  They must be offered an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


